Citation Nr: 0117339	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  00-24 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esquire


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to May 
1970, November 1974 to July 1977, and December 1980 to 
February 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Denver, Colorado 
which granted service connection for PTSD, and assigned it a 
30 percent disability rating, effective November 5, 1996.  A 
notice of disagreement was received in June 1999, a statement 
of the case was issued in October 2000, and a substantive 
appeal was received in December 2000.

The Board notes that the veteran submitted a notice of 
disagreement with the August 1997 rating decision in which 
the RO denied an increased rating for his service-connected 
back disability.  In a May 1999 statement, the veteran's 
representative withdrew his appeal on that claim.  See 
38 C.F.R. § 20.204 (2000).  Therefore, that issue is not 
currently before the Board.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran has not had a considerable impairment of 
social and industrial adaptability due to PTSD.

3.  The veteran has not had an occupational and social 
impairment from PTSD with reduced reliability and 
productivity due to such symptoms as a flattened affect, 
speech difficulties, panic attacks, difficulty in 
understanding complex commands, memory problems, impaired 
judgment, or impaired abstract thinking.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for PTSD have not been met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2000); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation.  The issue 
currently under consideration has been addressed by the RO in 
the April 1999 rating decision and in the October 200 
statement of the case.  In those documents, the veteran and 
his representative have been furnished notice of the 
applicable laws and regulations regarding the evidence 
required for the assignment of a rating in excess of 30 
percent for PTSD.

With regard to the assistance requirements of the new law, 
the Board observes that the claims file includes medical 
records from VA medical care providers identified by the 
veteran.  No additional pertinent evidence has been 
identified.  Further, the veteran was afforded VA psychiatric 
examinations in December 1996 in connection with his claim, 
and the Board finds these examinations to be adequate. 

Under the circumstances of this case, where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).  
Moreover, given the completeness of the present record, which 
shows substantial compliance with the notice/assistance 
provisions of the new legislation, the Board finds no 
prejudice to the veteran by proceeding with appellate review 
despite the fact that implementing regulations have not yet 
been promulgated.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should apply, the 
higher rating is assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  The United States 
Court of Veterans Appeals has held that a claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In such cases, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  Id.

The schedular criteria for evaluation of psychiatric 
disabilities were changed effective November 7, 1996.  The 
veteran's service-connected PTSD is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2000) (previously 
codified at 38 C.F.R. § 4.132, Code 9411 (1996)).  As the 
veteran's claim of service connection for PTSD was received 
on November 5, 1996, the Board will evaluate his PTSD under 
both the old and new rating criteria to determine which 
version is the most favorable to him.  See Karnas, 1 Vet. 
App. at 308.  The Board notes that the RO considered both 
versions of the rating criteria in its April 1999 rating 
decision and October 2000 statement of the case in 
determining that a rating greater than 30 percent was not 
warranted.  Accordingly, the Board may similarly consider 
each version of the regulations without determining whether 
the veteran will be prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

Under the previous version of the rating schedule, a 30 
percent rating is assigned under Diagnostic Code 9411 when 
there is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and when psychoneurotic symptoms result in reduced levels of 
initiative, flexibility, efficiency, and reliability as to 
produce definite industrial impairment.  "Definite," as 
used here, should be construed to mean distinct, unambiguous, 
and moderately large in degree, more than moderate but less 
than rather large.  VAOPGCPREC 9-93.  A 50 percent rating is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired, and when by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996). 

Under the revised criteria of Diagnostic Code 9411, a 30 
percent evaluation is assignable for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks, (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is for 
application for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

In reviewing the medical evidence, the Board is of the 
opinion that a rating in excess of 30 percent is not 
warranted for the veteran's PTSD under the old schedular 
criteria.  The medical evidence does not show that the 
veteran's PTSD was productive of a considerable impairment of 
social and industrial adaptability.  While VA outpatient 
treatment records show that he received treatment at a Mental 
Hygiene Clinic from August to October 1996, they do not show 
that he was diagnosed as having PTSD during this period.  As 
such, the medical evidence does not show that his PTSD was 
the specific cause of the symptoms that required psychiatric 
treatment.  Therefore, it also fails to show that his PTSD 
was productive of a considerable impairment of social and 
industrial adaptability.  Thus, a rating in excess of 30 
percent is not warranted for the veteran's PTSD under the old 
schedular criteria.

The Board also finds that a rating in excess of 30 percent is 
unwarranted for the veteran's PTSD under the new, revised 
rating criteria.  The Board is aware that the report of the 
December 1996 psychiatric evaluation by G. Leopoldt, M.D., 
shows that the veteran was terminated by the Post Office, and 
that his PTSD was assigned a Global Assessment of Functioning 
score of 50.  The Global Assessment of Functioning is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) (DSM-IV)).  A score of 50 
reflects indicates a serious difficulty in social, 
occupational, or school functioning. Id.  However, this 
psychiatric examination report also shows that the veteran 
reported that he was terminated because he took excessive 
sick leave due to a back injury.  Thus, it does not show that 
his PTSD was the specific cause of his unemployed status at 
that time.    

In addition, although the December 1996 VA psychiatric 
examination report also shows a Global Assessment of 
Functioning score of 50, it does not reflect a diagnosis of 
PTSD.  Similarly, the discharge summary for the veteran's 
March 1998 VA hospitalization reflects a current Global 
Assessment of Functioning score of 31.  However, the veteran 
was admitted for detoxification with symptoms of 
hallucinations, agitation, and combativeness at admission 
attributed to alcohol use.  The summary discloses of 
diagnosis of PTSD by history only.  As such, the evidence 
does not show that the veteran's PTSD has been productive of 
the requisite occupational and social impairment to warrant 
an increased rating.  

Turning to the veteran's PTSD symptoms, the medical evidence 
does show that he has had mood disturbances and difficulties 
establishing and maintaining effective social relationships.  
However, it fails to show that his PTSD has been productive 
of a flattened affect, speech difficulties, panic attacks, 
difficulty in understanding complex commands, memory 
problems, impaired judgment, or impaired abstract thinking.  
Rather, the aforementioned December 1996 VA psychiatric 
examination report shows that his memory, judgment, and 
thinking process were all normal.  VA outpatient treatment 
records then show that his affect was full and that he was 
verbal and productive at the time of a psychiatric 
examination in October 2000.  As for the affect of PTSD 
symptoms on employment, during the March 1998 VA 
hospitalization, the veteran reported that he would soon 
return to work.  VA outpatient records dated in April 2000 
indicated that the veteran had returned to work at the Post 
Office, although the specific date was not provided, and had 
a better work record.  He continued to do well at work 
through October 2000.  Thus, the veteran's PTSD symptoms have 
not been so severe as to warrant a rating in excess of 30 
percent under the revised rating criteria.

Finally, the Board finds that this claim does not present 
such an exceptional or unusual disability picture as to 
warrant an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  The evidence does not show that the veteran 
has been hospitalized frequently for his PTSD or that his 
PTSD has caused a marked interference with employment.  

Therefore, the Board finds that the evidence reflects that 
the overall disability picture has not risen to a level which 
would warrant assigning the veteran's PTSD a rating in excess 
of 30 percent since November 5, 1996.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.321(b)(1), 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2000); 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996).   
ORDER

The appeal is denied.




		
	M. L. Nelsen
	Acting Member, Board of Veterans' Appeal

 


